 MISS ELAINE, INCMiss Elaine,Inc.andEvelynHatcherMissouri-MississippiValleyDistrictCouncil andTexas-Oklahoma District Council,InternationalLadies'GarmentWorkers'Union,AFL-CIOandEvelynHatcher. Cases 14-CA-16947 and14-CB-603920 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 September 1984 Administrative LawJudge Richard L. Denison issued the attached deci-sion.The Respondent Employer and the Respond-ent Union filed exceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and haddecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that Respondent Missouri-Missis-sippiValley District Council and Texas-OklahomaDistrictCouncil,InternationalLadies'GarmentWorkers' Union,AFL-CIO,St.Louis,Missouri, itsofficers,agents, and representatives,and Respond-entMiss Elaine, Inc., St. Louis, Missouri, its offi-cers, agents,successors,and assigns,shall take theaction set forth in the Order.'The Respondent Union has excepted to some of the judge's credibil-ity findingsThe Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are incorrectStand-ard Dry Wall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsDECISIONSTATEMENT OF THE CASERICHARD L DENISON, Administrative Law Judge.This case was heard at St. Louis, Missouri, on February21 and 22, 1984, based on an original charge in Case 14-CA-16947, filed August 30, 1983, and an original chargeinCase 14-CB-6039, also filed August 30, 1983, andamended October 6, 1983.1 The order consolidatingcases and complaint and notice of hearing, issued Octo-ber 13, alleges violations of Section 8(a)(1), (2), and (3)of the Act by the Respondent Employer, and violationsof Section 8(b)(l)(A) and (2) of the Act by the Respond-ent Union. These issues center around an agreement be-tween the Company and the Union concerning changes'All dates are in 1983 unless otherwise specified181in the Respondent Employer's manufacturing operationswhich allegedly resulted in the termination of EvelynHatcher and Shirley Dodd, pursuant to the Union's re-quest,without affording them 30 days within which tobecome members of the Union, and because they protest-ed being required to become members of the Union attimes when they were under no obligation to do so.The Respondents' answers deny the allegations ofunfair labor practices alleged in the complaint. On theentire record in the case, including observations of thewitnesses and consideration of the briefs, I make the fol-lowingFINDINGS OF FACTI.JURISDICTIONBased on the allegations of paragraphs 2 A through Eof the complaint, admitted by Respondents' answers, Ifind that the Respondent Employer is, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.11.LABORORGANIZATIONBased on the allegation in paragraph 3 of the com-plaint, admitted by Respondents' answers, I find that theRespondent Union is and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe Respondent Union and the Respondent Employerare parties to a collective-bargaining agreement betweenthe Respondent Union and the Associated Garment In-dustries of St Louis (Underwear Branch), an employerassociation.Article II of that agreement, the "UnionRecognition" clause, reads:2.1The bargaining unit covered by this agree-ment consists of all non-supervisory production,maintenance, packing and shipping workers em-ployed by said Employer The agreement is not in-tended to cover those employees engaged exclusive-ly in one or more of the following activities: offi-cers or executives of the Employers, designers, as-sistant designers, superintendents, supervisory per-sonnel, instructors, pattern makers or assistant pat-ternmakers, mechanics, office workers, billers, andclericalworkers who do not handle any garments,parts thereof, or any raw materials It is agreed thattheUnion represents a majority of such workersand that it shall be the sole and exclusive bargainingrepresentative for all workers in the bargaining unitduring the entire period of this agreement. Neitherthe Employer nor any of its agents shall directly orindirectly discourage membership in the Union.The Respondent Employer manufactures women's lin-gerie at its St. Louis plant, the only facility of the Re-spondent Employer involved in this proceeding. As apart of the Company's quality control phase of the pro-duction process, it employs two categories of employees274 NLRB No. 36 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDknown as quality control inspectors, and final inspec-tors.2Quality control inspectors spot check to discoverany flaws in the work of the sewing machine operators,and return rejections to them for reworking Since thesewing machine operators are compensated on a piece-work basis, returned bundles adversely affect theirwages.Over the years the Union discovered that thecompeting job interests between these two categories ofemployees caused friction within the Union. Likewise,the Company wanted more control over the quality ofits product which it felt it could obtain only from inspec-tors loyal to the Company. Consequently, although thequality control inspector classification had originallybeen deemed to be a bargaining unit position, it was, byagreement, removed from the bargaining unit in 1981,afterwhich time nonunion quality control inspectorswere employed. This arrangement was agreed to by theUnion with the additional understanding that the qualitycontrol inspectorswould not perform bargaining unitwork.3The final inspector's position, however, has always re-mained a bargaining unit position, occupied by unionmembers in accordance with article III of the collective-bargainingagreement entitled "UnionMembership,"which states.3 1 Good standing membership in the Union shallbe a condition of employment for all employees onand after the thirtieth (30th) day following the be-ginning of such employment or the execution or ef-fective date of this provision, whichever is the later,but not before completion of the workers' trialperiod.3.2 For the purpose of this provision,a memberof the Union shall be deemed to be in goodstandingonly if his initiation fees and periodic fixed dues arenot in arrears for more than thirty (30) daysFinal inspectors inspect whole bundles of garments afterthey are completed and have been sent to the finishingdepartment.They inspect the entire garment and theentire bundle, not portions thereof, and send any defec-tivegarmentsto special repair employees, not back tothe sewing machine operators.Evelyn Hatcher, the Charging Party, was hired by theCompany in October1981 asa quality control inspector,along with Shirley Dodd, Jacqueline Lane, and Char-lotteGore. The quality control inspectors worked underthe immediate supervision of Hattie Webbs, the floor su-pervisor of quality control. Their hours were from 7 a.m.to 4 p.m. The rate of pay was $4.40 per hour. AccordingtoHatcher, at the time she was hired she was informedby Assistant PlantManager BerniceTurner that thequality control inspector position used to be considered aunion position, but had become a company position be-cause the Union did not agree that one union person2The quality control inspectors are also referred to in the record asroving inspectors,in-line inspectors,quality control floor inspectors, andfloor inspectorsaThesefindingsare based on the testimony of Harvey Gerstein andCharles Hatcher, and parallel the testimony of Evelyn Hatcher and Shir-ley Doddshould be placed in the position of writing up anotherunion person.Company Vice President Harvey Gerstein testifiedthat by 1982, "The quality in the St Louis plant was sobad that we approached the union with the statementthat either the quality improve or we were going to haveto close the St. Louis operation." Gerstein testified thatthe problem reached the point that, even after final in-spection, they found it necessary to add another 100-per-cent inspection which revealed numerous further defects.As a result of this problem,managementinstituted cor-rectivemeasuresAftermeetingswith supervisors inwhich quality was emphasized, the Company hiredGeorge Adamsas itsdirector of quality control,and setup a new quality control department, each with its owndirector subordinate to Adams, in each of the Company'splants In May 1983 George Weldon was hired as St.Louis quality control director. He was instructed to ex-aminethe St. Louis operation and to implement thechanges necessary to improve the quality of the productbeing produced there. Thereafter, according to Gerstein,Weldon expressed the view that the source of the prob-lem was in the quality control department, which he felthad to be strengthened with additional inspectors.4Thus, during the first part of May, Weldon called ameeting of the quality control inspectors. According toEvelyn Hatcher,Weldon asked if they wanted to jointhe Union, and when the quality control inspectors re-sponded negatively, he said that he wanted them to per-form some additional work. Weldon stated that from3:30 to 4 p.m each day, the last half hour of their work-day, he wanted them to go to the final inspection depart-ment and perform final inspection work until it was timeto leave.5 Hatcher asked why it was necessary for themto do the final inspectors' work, commenting that if theyhad to do their own work, plus the final inspectors'work, the Company did not need the final inspection de-partment.Weldon answered that he was trying to get ridof the final inspection department. The meeting ad-journed and thereafter, in accordance with Weldon's in-structions, the quality control inspectors performed finalinspection work for a half hour each afternoon until May12,when Weldon held another meeting of the qualitycontrol inspectors and told them that they should stopperforming the final inspection work because he had re-ceived a complaint from the Union that nonunion work-erswere doing union work.6 Shortly thereafter Weldon°Neither George Weldon nor Flake Robinson, referred to elsewherein this decision, was employed by the Company at the time of this hear-ing, and there is no evidence in the record concerning whether or notany efforts were made to locate and subpoena them George Adams like-wise did not testify.6Final inspectors'work hours are from 8 a in until 3 30 p m6The Union's chairlady Denise Leech testified she made theoriginalcomplaint to Plant Manager Flake Robinson that she had learned that thein-line quality control inspectors were performing union work Robinsonasked, "Where could I put them then? Could I put them up on five?"Leech said, "No, because those are union jobs " Robinson asked, "Well,could I send them on two?" Leech answered, "No, because those areunion jobs, too " Robinson asked, "What can I do with them?", andLeech said, "I don't know " Then Robinson stated he was going to seeabout making the in-line (quality control) inspectors and the final inspec-tion either 100-percent company or all union MISS ELAINE, INC.remarked that he needed more quality control inspectors.He began training a final inspector, identified only asNancy, to do quality inspection work. However, afteronly a couple of days, she returned to the final inspec-tion job because she did not want to leave the Union.The record shows that about this time there was a dis-pute over union employees performing nonunion work.About mid-June Weldon held another meeting. Thistime, in addition to the quality control inspectors, sewingmachine operators Denise Leech, Gwendolyn Garvis,and Rose Bowen were present Leech is union chairlady,and Bowen is on the Union's executive board. At thattimeWeldon said, over the protest of the quality controlinspectors, that they would have to go into the Union.He said they did not have a choice in the matter. Ac-cording to Hatcher, Weldon produced a letter addressedto Charles Hatcher, on company letterhead. The text ofthe letter reads as follows.I am requesting that the following girls who arecompanyin-lineQuality Inspectors be turned overto the Union. These jobs were previously Union,however, for the past three years have been compa-ny positions.The responsibilities of these girls have grown inthree years, whereas, it is impossible for them to doan adequate job not being in the Union.Their jobs include inspecting work at the needle,in bins, repairs (flat and hung), moving whole bun-dles of repairs, and sometimes inspecting off tables.The following four signatures are the names ofthose who will be moving into the Union.BeneathWeldon's signature line, name, and title wasprinted four blank lines headed "Name." Opposite eachof these lines was another blank line headed "Clock #."Weldon told Hatcher, Dodd, Lane, and Gore that thedocument signified they were going into the Union, andthat they should sign the letter on the blanks at thebottom of the page or "be out of a fob " None of thequality control inspectors signed this document at thattime, but about a week later Supervisor Hattie Webbsbrought the document to Hatcher and obtained Hatch-er's signature and clock number on the first blank line atthe bottom of the page, stating that it was the sheet thatGeorge Weldon wanted them to sign. Dodd's, Lane's,and Gore's signatures appear on the letter following thatof Hatcher.7According to the testimony of Shirley Dodd, aroundthis sametime anotice was posted on the bulletin boardby the timeclock, over Weldon's signature, stating thathe needed more floor inspectors in quality control andthat anyone interested should sign the notice. Shortlythereafter, the signatures of Rose Bowen, GwendolynGarvis,Evelyn Austin, and Denise Leech appeared inthe signature space on the notice.When Dodd ques-tioned Leech about the matter, Leech responded that theUnion had told her she could remain chairladyand alsooccupy the position of floor inspector. Leech remem-bered having this conversation with Dodd, but stated sheHattieWebbs did not testify183could not remember what was said. When asked if shehad shown Dodd the union contract, Leech testified thatthe agreement had not yet been printed.Hatcher testified that a few days later, Leech, Bowen,and Garvis became quality control inspectors, but re-mained in the Union. Leech and Weldon came to Hatch-er and told her that the nonunion quality control inspec-torswould be in the Union by the time they returnedfrom vacation. Leech remembered having a conversationwith Hatcher about joining the Union, and about uniondues and benefits, and that Hatcher was angry and didnot want to join. Leech said this was the last time shetalked with Hatcher. Thus, the union-security provisionsof the labor agreement were never even shown or ex-plained to the quality control inspectors.According to Hatcher, immediately after she and theother quality control inspectors were required by Webbsto sign the letter to Charles Hatcher, she sought and ob-tained a meeting with the Company's vice president ofoperationsHarveyGerstein.Shecomplained thatGeorge Weldon had required them to sign a letter re-questing that the quality control inspectors be in theUnionGerstein insisted that the first time this matterhad come to his attention was when Charles Hatchercame to him, and showed him the letter which the em-ployees had signed Gerstein said he was angry becauseGeorge Weldon had gone over his head directly to theUnion. Gerstein said he was undecided concerning whatto do, because the fact that quality control inspectorswrote up other union employees had previously caused aconflict, and therefore he could not see it being a unionposition.However, nothing was resolved at this meeting,which was also attended by Shirley Dodd and the otherfloor inspectors.8Following the meeting with Gerstein, the plant closedfrom July 1 until July 18 for its annual vacation period.Upon her return to work, Evelyn Hatcher went toWeldon and asked if they were going to be in the Unionor not.Weldon replied that the matter was out of hishands, and that the decision would be made by HarveyGerstein.On August 11, according to Evelyn Hatcher,Gloria Lumpkins, a member of the Union's executiveboard and the Union's labor council board, came to herand said that the quality control inspectors would eitherbe in the Union within a week or they would be out of ajob.9On August 18 Evelyn Hatcher, Shirley Dodd, andCharlotte Gore met with Gerstein and George Adams,the Company's director of quality control and GeorgeWeldon's superior. i 0 Hatcher began by telling Gerstein8Dodd testified that in the meantime the employeeshad seen a peti-tion which was being circulated in the plant by Evelyn Bogen,complain-ing that Chairlady Denise Leech was workingin a a nonunion position9Gloria Lumpkms, union executive board and labor councilmember,testified that she attended several union meetings conducted by CharlesHatcher in the late springor early summer, in which the problem ofwhat was to be done about the quality control inspectorswas discussedAccording to Lumpkms. Hatcher said that if the quality control inspectorsdid not join the Union, they would be withoutjobs. Gloria Lumpkins admit-ted telling Evelyn Hatcher that Charles Hatcher said he had met with theCompany, and that "everybody" was going to be in the Union, and that thequality control inspectors were either going to join theUnionwithin 2weeksor they would be without jobs10 Jacqueline Lane refusedto attendthe meeting 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she was concerned because she had learned thatstatements had been made in union meetings by CharlesHatcher that the quality control inspectors would be outof a job in a week if they did not go into the UnionGerstein replied that Charles Hatcher was way out ofline in saying someone would be out of a job, especiallywhen he did not hire them in the first place. Gersteinsaid that if they wrote up a contract stating that oneunion person could write up another and that he wouldnot have any"beef out of my union-out of the compa-ny inspectors over the union employees,Iwould thinkabout it." He said until then he had not made a decision.Shirley Dodd's version of the meeting is similar.Accord-ing to Dodd, Gerstein said he had seen the documentthat the quality control inspectors had signed,and knewthey did not sign it on their own He said that it use tobe the Union's position that they did not want one unionmember writing up another.He also said that he wantedthe Union to agree that if the quality control inspectorsbecame union members, they could write up other unionmembers without a whole lot of problems.He told thethree women not to worry about losing their jobs, and atthe close of the meeting promised to meet with themagainwhen he returned from his pending trip out oftown. He never didThroughout the week of August 22,Evelyn Hatcherdid not work.The reasons for her absence are not re-ferred to in the record,and there is no contention thatthe circumstances surrounding this absence had anythingto do with her subsequent termination The record alsoshows that Jacqueline Lane was discharged on August26, for reasons unrelated to this case On August 29Evelyn Hatcher and Shirley Dodd were called to theoffice where they found George Weldon,Assistant PlantManager Bertha Tippitt, Rose Bowen, Denise Leech,Gwendolyn Garvis, Plant Manager Flake Robinson, andRandy Griffin presentWeldon stated that he did notknow "how to put this," but that the only way he couldsay it was that he had to cut down by twos and thatHatcher and Dodd were the employees who would beterminatedHatcher asked why this action was beingtaken,andWeldon answered that he felt Rose Bowenand Denise Leech were more qualified as inspectors thantheywereAt this point Flake Robinson interjected,"Either be terminated or take a machine." Hatcher re-torted that if the Company needed sewing machine oper-ators they should put Leech and Bowen back on theirsewing machines since they took them off those positionstomake them inspectors.Weldon responded that he feltLeech and Bowen were more qualified as inspectors thanHatcher and Dodd, although they had only been servingas inspectors since June 6.Both Hatcher and Dodd in-sisted that none of the company officials offered to trainthem to become sewing machine operators,and that theCompany knew from their job applications that theywere not then able to perform the sewing machine oper-ator's jobLikewise,Evelyn Hatcher and Shirley Doddalso steadfastly claimed that no one from the Companyor the Union ever explained to them the Union's securityprovisions of the collective-bargaining agreement be-tween the Respondent Employer and the Respondentwith the provisions of that agreementHatcher andDodd then received their paychecks and left the plantfor the last time.Evelyn Hatcher's and Shirley Dodd's testimonies weremutually corroborative Furthermore,the testimonies ofRespondents'witnesses Harvey Gerstein,Denise Leech,and Charles Hatcher did not, for the most part,disputeEvelyn Hatcher'sand Shirley Dodd's versions.Indeed,Denise Leech corroborated Evelyn Hatcher and ShirleyDodd's assertion that they were not offered training assewing machine operators,norwas their joining theUnion discussed at the August 29 discharge interview.To the limited extent that Respondents'witnesses' ver-sions disagree with Hatcher and Dodd, there is no cor-roboration among them.Where conflicts exist, EvelynHatcher and Shirley Dodd are credited.Harvey Gerstein testified he learned during May fromplant supervision that there had been complaints that thequality control inspectors were performing bargainingunitwork.He stated this problem resulted in a meetinglate in June between Gerstein and Director of Manufac-turingGary Campbell,for the Company, and CharlesHatcher and Rinaldo Panetta, manager of the Missouri-Mississippi RiverValleyDistrict Council, for the Union,in an effort to solve the problem 11 At this meeting theUnion took the position that if the quality control inspec-torswere going to perform unit work,they shouldbecome a part of the bargaining unit.Gerstein respondedthat, before this occurred,theCompany wanted assur-ances and a procedure mutually adopted and agreedupon concerning the number of garments to be inspectedout of each bundle, in order that they could judgewhether the quality control inspectors were doing theright kind of job.He said that statistical figures wereneeded to determine when an entire bundle should begiven back to the operator to be redone,or when onlythe repairs should be given back to the operator. He re-ferred to the previous arrangement the Company hadwith the Union wherein the inspectors were taken out ofthe bargaining unit because of the conflict caused byunion inspectors reviewing the work of union operators.Gerstein said that in order for the Company's quality toimprove, the quality control inspector would have tohave the right to tell the operator to repair the work,and if she failed to do so, to issue a complaint to the su-pervisor,who would in turn give a warning to the oper-ator.In the meantime, according to Gerstein,at the end ofJune and before the vacation period,he met with thequality control inspectors led by Evelyn Hatcher andShirley Dodd.Gerstein "recalled only one formal meet-ing."However, he did not deny that there may havebeen another Evelyn Hatcher protested that they wouldhave to join the Union or be discharged,since their jobswere becoming unionized positionsGerstein assuredthem that a decision had not been reached at that time,that discussionswith the Union were continuing, andthat the matter was still under advisement.He said a pro-cedure had not yet been agreed upon,and that theyUnion, and the consequences of their failing to comply11Campbell and Panetta did not testify MISS ELAINE, INCshould not worry about their positions with the Compa-ny.He could not recall giving Hatcher and the otherworkers any further advice.Gerstein testified that between July 25 and 28 anothermeeting with the Union's officials was held at whichagreement was reached on the procedure to be followedin the future with respect to theutilizationof qualitycontrol inspectors. Thereafter, Gerstein recalled, instruc-tionswere issued to all the Company's plant managersthat all overtime had to be eliminated, and that theyshould control all overhead costs. However, Gersteinstated that the decisions concerning what should be doneabout the floor inspectors was left up to subordinate su-pervision, includingWeldon, and that he was not a partyto individual decisions concerning personnel. i 2 Gersteindenied ever having given any direction or advice con-cerningterminatingHatcher and Dodd. Nor was heaware, he claimed, of any final decisions concerningwhether or not they would be offered positions assewing machine operatorsHe admitted, however, thatafter hismeetingin June with the quality control inspec-tors,hemetwithGeorgeWeldon and asked whyWeldon had been a party to drawing up a letter, whichhe had the quality control inspectorssign,requesting thatthese employees be turned over to the Union. Weldonresponded that he needed the flexibility in order to havethem do the work. Weldon stated that he had talked tothe employees affected "over the fact that they shouldjoin theunion."Gerstein conceded that in his discussionswith the group, the employeesmadeitclear that theywere unhappy about the way the matter was being han-dled and wanted to stay "company" employees.Gerstein generally described the Company's agreementwith the Union as a procedure based upon a statisticalsampling specifying how the work was to be inspected asitmoved through the plant. He said it was agreed thatthe quality control inspectors could return the bundles ifthey found a certain percentage damaged, or if less thanthat percentage was damaged, the individual defectivegarments could be returned for repairs. He did not giveany further detailsGerstein testified that Hatcher andDodd were told that an agreement had been reachedwith the Union only during their termination interviewAccording to Gerstein, "I was told that a meeting washeld by both Mr. Weldon and Flake Robinson and ameetingwas held with the supervisors at which timethey told them itwas agreedthat their job was a unionposition and they would have to go into the union andthat in the case of the two plaintiffs, they were offered11The record has been denied any insight into any of these delibera-tions by Gerstein's subordinates,since none of them appeared to testifyNevertheless,Gerstein also testified as followsQ (By counsel for the General Counsel, Mr Jamison) On whatbasis then would you, did you make the decision that they wouldbecome partof the bargaining unit?A My decision was based on the fact that my supervisors, thequality control department,did not feel that the existing quality,roving inspectors were doing an adequate job That they had to hireother inspectors that were part of the bargaining unit that to accom-plish the work load and to do everything the way we wanted it setup in our procedure that they had to do work that was part of thecollective bargaining unit and therefore rather than have a grievanceand be in violation of the contract that they should become part ofthe bargaining unit185another job and decided to quit rather than take theother position." (Tr. 226, LL 11-17.) 13Charles Hatcher's testimony was somewhat more spe-cific than that of Harvey Gerstein Hatcher testified that,although quality control inspectors are not included inthe bargaining unit description in article II of the con-tract, they are, he claimed, "examiners" within the mean-ing of schedule "A," subsection D, on page 12 of thesupplement agreementPage one of that supplementshows that the supplementary agreement was enteredinto among the signatory parties on October 13, 1982.Hatcher testified that in the late fall of 1980 the Compa-ny and the Union agreed with Vice President of Manu-facturing Hank Iglauer that the quality control inspectorclassification should cease to be in the bargaining unit,and that these employees would only make spot checks,and not perform bargaining unit work. Thereafter theCompany hired nonunion employees to fill the qualitycontrol inspectors' positions.However, shortly afterGeorge Weldon was hired in May 1983, Charles Hatcherreceived a report from Chairperson Denise Leech thatWeldon had the in-line inspectors working as final in-spectors.Hatcher confirmed the truth of this report in aconference with Flake Robinson, who referred him toWeldon. Hatcher briefed Weldon on the history of theexclusion of the in-line quality control inspectors, andsaidthe change was a situation the Union could notallow to existHe also admitted saying that if Weldonwanted those employees to begin doing additional workthey would have to become a part of the bargaining unit.Weldon replied he would have to confer with his superi-ors concerning what to do. The next event which oc-curredwithinHatcher's knowledge was his receipt ofthe June 28, 1983 letter from Weldon announcing thechange and containing the signatures of the four in-lineinspectors "who will be moving into the union."The Weldon letter and the events immediately thereaf-ter, described earlier in this decision, precipitated a unionmeeting with the employee membership, presided overby Hatcher in the Miss Elaine plant about June 16.Hatcher reviewed the in-line inspector problem for theUnion's membership, and stated there were ongoing dis-cussionswith the Company He said when the matterwas resolved he would inform the membership of thespecifics.Hatcher did not attempt to relate preciselywhat he said to the union workers at this meeting. How-ever,when asked by counsel "Did you on that occasionsay that all the in-line inspectors would be required tojoin the union within two weeks or be out of a job?",Hatcher did not deny the threat, answering, "I neverspecified a time limit, sir."According to Hatcher, he and Rinaldo Panetta metHarvey Gerstein, George Weldon, and Director of Man-ufacturingGary Campbell on July 18, and reached anagreement in principle that the in-line inspectors wouldbegin performing bargaining unit functions and that they13Gerstein's accountof what occurred at the August29 meeting atwhich Hatcher and Dodd were discharged is the only companyversion.It is based onhearsay,and is notcorroborated by thetestimony of anyother witnessesThe Evelyn Hatcher-Shirley Dodd accountof the termi-nation interviewiscredited 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould have to become union members. At another meet-ing of those participantson August 8, the specific word-ing of the memorandum was finalized.Hatcher deniedrequestingthat the Company "remove" Hatcher andDodd or having anything to do with that action whichhe described as "management's decision." He stated heknew that Hatcher and Dodd were not union members,and that he never discussed union membership, the termsof the contract, or its training provisions with themHowever, Hatcher admitted that, pursuant to his instruc-tions,Chairperson Leech had reported that she'd talkedwith those employees, and had told them they wouldhave to join the Union and to come to the office andsign acard.He also admitted that following his initialdiscussion withWeldon, he told Leech she could workas a quality control inspector and remain a member ofthe unit.Ifind that the Respondent Employer supported andassisted the Union in violation of Section 8(a)(1) and (2)of the Act, and the Respondent Union violated Section8(b)(1)(A) and (2) of the Act by enteringinto,maintain-ing, and enforcing a memorandum of agreement whichhad the effect of extending the coverage of the existingcollective-bargaining agreement and its union-securityprovisions to employees who had never before beenmembers of the bargaining unit. The Respondent Unionpoints out that at one time previously in-line inspectorshad originally been included. Respondent Employerargues that the change was basically for a legitimatebusiness purposeNeither of those arguments is entirelycorrect. At the time in 1980-1981 when the agreement toexclude in-line inspectors was made, it was also agreedthat they would not perform unit work. Thereafter newnonunionemployees were hired for these jobs, and until1983 these employees performed different work func-tions, at different hours, wages, benefits, under differentsupervision, and with a different community of interestsfrom unit employees On the other hand, from the Re-spondent Employer's viewpoint the specific arrangementfinally agreed upon in July and August 1983 was asmuch for the purpose of satisfying the Union's demandsas it was to achieve the business goals of the Company,since the other practical alternatives tried byWeldonhad met with resistance In the end the wishes of thequality control inspectors were ignored, and the qualitycontrol inspector classification was taken into the bar-gainingunit without the affected employees ever havingvoluntarily designated the Union as their exclusive bar-gaining representative either through signed cards, or inan election.Moreover, they were never even shown acopy of the labor agreement nor did anyone bother toexplain the union-security provisions to them or eveninform them of the 30-day "grace" period in those provi-sions.They were simply told to join the Union or losetheir jobs, conduct by company agents, and union agents,which I also find independently violates Section8(a)(1)and Section8(b)(1)(A) of the Act, respectively. In myview, the Act, designed as it is to protect employees'rights to select or reject a bargaining representative freefrom coercive influences, requires a higher standard ofconduct than has been demonstrated here by the Compa-ny and the Union in pursuit of their own individual andcommon interests.Ilikewise find that the Respondent Employer dis-chargedHatcher and Dodd in violation of Section8(a)(l), (2), and (3) of the Act As noted earlier the Em-ployer tried various means of accomplishingitsbusinesspurpose of improving quality. Any of those alternativeshad the potential of achieving quality improvement Inthe final analysis the method selected was that which sat-isfied the Union and avoided labor difficulties. The qual-ity control inspectors' rights were trampled in the proc-ess.The in-line inspectors were simplygiven an ultima-tum-signup for the Union or lose their jobs. The em-ployees signed the Weldon letter but concertedly contin-ued to resistorganization.After the agreement with theUnion was concluded, the nonunion inspectors represent-ed the onlyremainingobstacle to the success of the ne-gotiations.They resisted becoming members of theUnion when they were not obliged to do so. On August29 they were removed in the presence and with the ac-quiescence of ChairpersonDeniseLeechThe 30-daygrace period under the contract was never mentioned Itisargued that the Company'saction intelling them totake a sewing machine (which they had not been trainedto operate and were not, I find, offered training to oper-ate) is a transfer and not a discharge. This is anargumentwhich attempts to differentiate between tweedle dumand tweedle dee At the veryleastthe Employer's actionisa constructive discharge in that Hatcher and Doddwere simply forced out of their jobs. Nor does the Com-pany's after-the-fact letter of October 7, 1983, to FieldExaminer Grampp, the investigating Board agent, pro-vide any defense, since it does not offer reinstatement tothe employees' former or substantially equivalent posi-tions, and was not communicated to the workers them-selves.I further find that the Union caused or attempted tocause the discharges of Hatcher and Dodd through itsdemonstrated complicity in the events leading up to theirdischarges It istrue, asthe Union argues, that there isno specific evidence that any representative of the Unionactually requested that Evelyn Hatcher and ShirleyDodd be terminated. For that reason I considerthis issuea somewhat closer one than that concerning the issue oftheRespondent Employer's motive, where direct evi-dence doesexist.Nevertheless, the strongcircumstantialevidence persuades me that the Union recognized that itsproblem over the quality control inspectors could onlybe resolved, in the end, by the elimination of Hatcherand Dodd who steadfastly resisted organization. Thus,the Union rejected any arrangement with the Companyother than one which necessarily led to this result.CharlesHatcher'sstatementstoChairpersonLeech,when she reported that the in-line inspectors did notwant to join, and particularly those to Gloria Lumpkins,which she repeated to Hatcher and Dodd, that they mustjoin the Union or lose their jobs, clearly demonstratesthe Union's participation in this matter. Finally, the pres-ence of Chairperson Leech during the discharge inter-view placed some degree of official sanction on the em-ployees' terminations.As an officer and agent of the MISS ELAINE, INCUnion, it was her responsibility to police and fairly ad-minister the labor agreement for the Union and attemptto protect the Union from liability from any unlawful ac-tions by the Company Instead, she said nothing. Indeed,no one at the meeting even mentioned the union-securityprovisions.As one of the direct beneficiaries of the em-ployer's action, in accordance with Charles Hatcher'ssuggestion to her some weeks before, Leech acceptedWeldon's outrageous statement that she and Bowen, whohad never been inspectors, were more qualified to per-form inspection work than were Hatcher and Dodd.Thus, two of the most vocal union members from amongthe group of sewing machine operators who were pro-ducing the low quality work the employer asserted adesire to eliminate were awarded the responsibility forimproving the quality of their Employer's product. I findthat the Union violated Section 8(b)(1)(A) and (2) of theAct by its actions leading up to and resulting in the dis-charges of Evelyn Hatcher and Shirley Dodd on August29, 1983.CONCLUSIONS OF LAW1.The Respondent Employer is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent Employer unlawfully supported and as-sisted the Union in violation of Section 8(a)(1) and (2) oftheAct,andRespondentUnion violated Section8(b)(1)(A) and (2) of the Act by enteringinto,maintain-ing, andenforcing a memorandum of agreement whichhas the effect of extending the coverage of the existingcollective-bargaining agreement containing union-securi-ty provisions to employees working in the classificationof quality control inspectors (also knownas in-line in-spectors, roving inspectors, quality control floor inspec-tors, or floor inspectors) even though Respondent Unionhad not been selected as bargaining agent by a majorityof the employees in that classification, and by requiringthose employees not previously included in the bargain-ing unitto become members of Respondent Union as acondition of employment and without affording such em-ployees 30 days within which to become members of Re-spondent Union.4Respondent Employer, through its supervisors andagents George Weldon and Hattie Webbs, violated Sec-tion 8(a)(1) and (2) of the Act by threatening its qualitycontrol inspectors not previously included in the bargain-ing unit that they must join the Union or be discharged5Respondent Union violated Section 8(b)(1)(A) of theAct, through its agentsBusinessRepresentative CharlesHatcher and Executive Board Member Gloria Lumpkins,by threatening quality control inspectors employed bythe Respondent Employer and not previously included inthe bargaining unit that they must join the Union in 2weeks or be discharged6.Respondent Union violated Section 8(b)(1)(A) and(2) by causing or attempting to cause the RespondentEmployer to discharge Evelyn Hatcher and ShirleyDodd because these employees protested and resistedbeing required to become members of Respondent Union187at times when they were under no obligation to do so,pursuant to the agreement described above in paragraph3,and without affording Hatcher and Dodd 30 dayswithin which to become members of the Union7.The Respondent Employer violated Section 8(a)(1),(2), and (3) of the Act by discharging Evelyn Hatcherand Shirley Dodd for the reasons set forth above in para-graph 6THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I shall order that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since I have found that the Respondent Employer un-lawfully supported and assisted the Union in violation ofSection 8(a)(1) and (2) of the Act by entering into andenforcing a memorandum of agreement which has theeffect of extending the coverage of the existing collec-tive-bargaining agreement containing union-security pro-visions to employees working in the classification ofquality control inspectors (also knownas in-line inspec-tors, roving inspectors, quality control floor inspectors,or floor inspectors) even though Respondent Union hadnot been selected as bargaining agent by a majority ofthe employees in that classification, I shall order the Re-spondent Employer to withdraw and withhold all recog-nition from the Union as the collective-bargaining repre-sentative of its quality control inspectors and cease anddesist from giving effect to, maintaining, or enforcing theagreement or any extension, renewal, modification, orsupplement thereto, unless and until the Union is certi-fied by the Board as the representative of the qualitycontrol inspectors pursuant to a Board-conducted elec-tionHaving also found that the Respondent Union and theRespondent Employer violated Section 8(b)(1)(A) and(2) and Section 8(a)(1) and (3) of the Act, respectively,by enforcing their agreement through the discharges ofEvelyn Hatcher and Shirley Dodd because they protest-ed and resisted being required to become members ofRespondent Union at times when they were under noobligation to do so, and without affording Hatcher andDodd 30 days within which to become members of theUnion, I shall order that Respondent Employer offer im-mediate and full reinstatement to Evelyn Hatcher andShirleyDodd to their former positions or, if such posi-tions no longer exist to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges. I shall further order that the Respondent Em-ployer and the Respondent Union jointly and severallymake Evelyn Hatcher and Shirley Dodd whole for anyloss of earnings they may have suffered as a result of thediscrimination against them, by the payment to them ofbackpay computed on a quarterly basis, plus interest, asprescribed in FW. WoolworthCo., 90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977) 14 In the14 See generallyIsis PlumbingCo,138 NLRB 716 (1962) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase of the Respondent Employer, its backpay obligationshall run from August 29, 1983, the date of the dis-charges, until it makes a proper offer of reinstatement,while the Respondent Union's backpay liability shall runfrom the date of the discharges to 5 days after it notifiesthe Respondent Employer and Evelyn Hatcher and Shir-leyDodd that it has no objection to their reinstatementFurthermore, I shall order both Respondents to ex-punge from each of their files any reference to the un-lawful discharges, and to notify the affected employees,inwriting, that the expunction has been accomplishedand that the evidence of these unlawful discharges willnot be used as a basis for actions against them.Finally, I shall order the Respondents to post appro-priate notices encompassing all violations found to havebeen committed, including but not limited to each Re-spondents conduct found to have independently violatedSection 8(a)(1) and Section 8(b)(1)(A), respectively.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed15ORDERA Respondent Miss Elaine, Inc, St. Louis, Missouri,its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Contributing support and assistance to Missouri-MississippiValley District Council and Texas-OklahomaDistrict Council, International Ladies' Garment Workers'Union,AFL-CIO, the Respondent Union, or to anyother labor organization of its employees.(b)Giving effect to, maintaining, or enforcing thememorandum of agreement, or any extension, renewal,modification, or supplement thereto, which has the effectof extending the coverage of the existing collective- bar-gaining agreement containing union-security provisionsto employees working in the classification of quality con-trol inspectors (also known as in-line inspectors, rovinginspectors, quality control floor inspectors, or floor in-spectors) even though Respondent Union has not beenselected as exclusive bargaining agent by a majority ofthe employees in that classification.(c)Threatening quality control inspectors not previ-ously included in the bargaining unit that they must jointhe Union or be discharged.(d)Discharging or otherwise discriminating againstEvelyn Hatcher, Shirley Dodd, or any other quality con-trol inspectors because they protested and resisted beingrequired to become members of Respondent Union attimes when they were under no obligation to do so, andwithout affording them 30 days within which to becomemembers of the Union.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)Withdraw and withhold all recognition from theUnion as the exclusive collective-bargaining representa-tive of its quality control inspectors unless and until theUnion is certified by the Board as the representative ofthe quality control inspectors pursuant to a Board-con-ducted election(b)Offer to Evelyn Hatcher and Shirley Dodd imme-diate and full reinstatement to their former positions or,if such positions no longer exist to substantially equiva-lentpositions,without prejudice to their seniority orother rights and privileges.(c) Jointly and severally with Respondent Union makeEvelyn Hatcher and Shirley Dodd whole for any loss ofearnings they may have suffered as a result of the dis-crimination against them in the manner set forth in thesection of this decision entitled "The Remedy."(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Expunge from its files any reference to the dis-charges of Evelyn Hatcher and Shirley Dodd on August29, 1983, and notify them in writing that the expunctionhas been accomplished and that evidence of their unlaw-ful discharges will not be used as a basis for future per-sonnel actions against them.(1)Post at its St. Louis, Missouri, plant copies of theattached notice marked "Appendix A."' 6 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or coveredbyany other material.(g) Post at the same places and under the same condi-tions set forth in paragraph A,2,(f), above, copies of theattached notice marked "Appendix B."(h)Mail signed copies of "Appendix A" to the Re-gionalDirector for Region 14 for transmission to andposting by the Respondent Union.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.B.The Respondent, Missouri-Mississippi Valley Dis-trictCouncil and Texas-Oklahoma District Council,InternationalLadies'Garment Workers' Union, AFL-CIO, St Louis, Missouri, its officers, agents, and repre-sentatives, shall1.Cease and desist fromis If no exceptions are filed as provided by Sec 10246 of the Board's16 If this Order is enforced by a Judgment of a United States Court ofRules and Regulations, the findings, conclusions, and recommendedAppeals, the words in the notice reading "Posted by Order of the Na-Order shall, as provided in Sec 102 48 of the Rules, be adopted by thetional LaborRelations Board" shall read "Posted Pursuant to a JudgmentBoard and all objections to them shall be deemed waived for all pur-of the UnitedStatesCourt of Appeals Enforcing an Order of the Nation-posesalLaborRelations Board " MISS ELAINE, INC(a)Acting as the exclusive collective-bargaining agentof the quality control inspectors (also knownas in-lineinspectors, roving inspectors, quality control floor in-spectors, or floor inspectors) employed by Miss Elaine,Inc., St. Louis,Missouri,unless anduntil the Union shallhave demonstrated its exclusive majority representativestatus pursuant to a Board-conducted election among theemployees(b)Giving effectto,maintaining,or enforcing thememorandum of agreement between the RespondentUnion and the Respondent Employer, or any extension,renewal, modification, or supplement thereto, which hasthe effect of extending the coverage of the existing col-lective-bargaining agreementcontaining unionsecurityprovisions to employees working in the classification ofquality control inspectors (also knownas in-line inspec-tors, roving inspectors, quality control floor inspectors,or floor inspectors).(c)Threatening quality control inspectors employedby the Respondent Employer and not previously includ-ed in the bargaining unit that they must join the Union in2 weeks or be discharged.(d)Causing or attempting to cause the RespondentEmployer to discharge or otherwise discriminateagainstEvelyn Hatcher and Shirley Dodd or any other employ-ees in violation of Section8(a)(1) and(3) of the Act.(e) In any like or relatedmanner restrainingor coerc-ing employees of the Respondent Employer in the exer-cise of the rights guaranteed them by Section 7 of theAct2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) Jointly and severally with the Respondent Employ-ermake Evelyn Hatcher and Shirley Dodd whole forany loss ofearningsthey may have suffered as a result ofthe discriminationagainstthem in themannerset forth inthe section of this decision entitled "The Remedy."(b)Notify the Respondent Employer in writing that ithas no objection to reinstating Evelyn Hatcher and Shir-ley Dodd, and send a copy of that written notification tothose employees.(c)Expunge from its files any reference to the dis-charges of Evelyn Hatcher and Shirley Dodd on August29, 1983, and notify them in writing that the expunctionhas been accomplished and that evidence of their unlaw-ful discharges will not be usedas a basisfor future ac-tions against them(d) Post at its office andmeetinghalls u' ed by or fre-quented by its members and employees it represents attheRespondent Employer's St. Louis, Missouri plant,189copies of the attached notice marked "Appendix B "17Copies of the notice, on forms provided by the RegionalDirector for Region 14, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e) Post at the same places and under the same condi-tions as set forth in paragraph B,2,(d), above, copies ofthe attached notice marked "Appendix A."(f)Mail signed copies of the attached notice marked"Appendix B" to the Regional Director for Region 14for posting by the Respondent Employer.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply17 See fn 16, supraAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any like or related manner interferewith, restrain, or coer,;e our employees in the exercise oftheir rights guaranteed by Section 7 of the Act.MISSELAINE, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTin any like or related manner restrain orcoerce employees of Miss Elaine, Inc., in the exercise ofthe rights guaranteed by Section7 of the ActMISSOURI-MISSISSIPPIVALLEYDISTRICTCOUNCIL AND TEXAS-OKLAHOMA DIS-TRICT COUNCIL, INTERNATIONAL LADIES'GARMENTWORKERS'UNION, AFL-CIO